DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s response filed on 5/3/22 and interview on 5/10/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 requires the following: 

    PNG
    media_image1.png
    122
    953
    media_image1.png
    Greyscale

At the instant, the limitation is indefinite.
With respect to the driving member and driven member being disengaged, the invention requires a biasing element (spring 44) in between the members in order to perform the “disengaged” and “engaged” limitation. There is no support for any other way to move the driven member and the driving member away from each other. Therefore, in order to continue with the examination, the claim will be interpreted as having a biasing element. Correction is required.

Claim 7 requires that the housing is movable. However, the claim fails to express how, which is movable with respect to the handle movement from the stowed position to the deployed position. Therefore, in order to continue with the examination, the claim will be interpreted as previously mentioned. Correction is required.

Claim 10 requires that the teeth on the driving member engages the teeth on the driven member. However, as clearly shown in fig 8b, the teeth on the driving member are received in an interior space defined by the teeth of the driven member. Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-12, 16-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,441,427 to Vickers in view of US Pat No 6,953,209 to Jackson et al (Jackson).

    PNG
    media_image2.png
    859
    1226
    media_image2.png
    Greyscale

Vickers discloses a handle assembly that comprises a shaft (50) rotatable about a shaft axis capable of facilitate opening of a door; an exterior handle (80); and a clutch.
The clutch has a driving member (8) drivingly coupled to the handle (when the handle is positioned within the bushing 9) and a driven member (20 and 40) drivingly coupled to the shaft.
The clutch is configured between a disengaged configuration (fig 11) in which the driving member and the driven member are disengaged and the handle is drivingly uncoupled from the shaft (since 8 is not connected to 20/40), and an engaged configuration (fig 12) in which the driving member and the driven member are engaged and the handle is drivingly coupled to the shaft, via the engagement, so that the handle rotates the shaft.
Wherein, movement of the handle drives an axial movement of the driving member along the shaft axis toward the driven member to configure the clutch to the engaged position.

However, Vickers fails to disclose that the handle is deployable between stowed and deployed positions. Vickers discloses that the handle is separate from the assembly.

    PNG
    media_image3.png
    671
    1209
    media_image3.png
    Greyscale

Jackson teaches that it is well known in the art to provide a similar handle assembly with a handle (102) mounted to the assembly so as to rotate between a stowed position (fig 1) and a deployed position (fig 37) to create an axial movement along a shaft axis to move and rotate a shaft (116).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the handle described by Vickers mounted to the assembly so as to rotate between a stowed position and a deployed position, as taught by Jackson, in order allow the user to automatically have access to the handle or prevent it from lose it or misplace it.

In combination, Vickers, as modified by Jackson, will teach that the handle is rotatable to deploy from the stowed position to the deployed position.

Vickers discloses that actuation of the handle comprises rotation of the handle about the shaft axis.

Vickers discloses that the assembly further comprises a coil spring (62), coaxial with the shaft axis, and capable of biasing the clutch toward the disengaged position (from fig 12 to fig 11).
However, Vickers fails to disclose that the shaft extends axially through the spring. Vickers shows another configuration.
Jackson teaches that it is well known in the art to provide the shaft (116) extending through a coil spring (112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shaft/spring configuration described by Vickers as the shaft extending through the spring, as taught by Jackson, in order to allow the user to select different ways to mount the spring without changing the movement of the shaft.

Vickers illustrates that the driving member comprises a plurality of teeth or 1st surface that is configured to frictionally engage with a plurality if teeth or 2nd surface on the driven member in the engaged configuration.

The combination is capable of providing the handle assembly in an aircraft door (any door in the aircraft).

The combination is capable of performing the method claimed in claims 18-20 and 22.

Claim(s) 13, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,441,427 to Vickers in view of US Pat No 6,953,209 to Jackson et al (Jackson) and further in view of US Pat No 10,087,664 to Auriac.
Vickers, as modified by Jackson, fails to disclose that the handle comprises two oppositely extending portions having their adjacent ends pivoted on a common axis.

    PNG
    media_image4.png
    951
    1574
    media_image4.png
    Greyscale

Auriac teaches that it is well known in the art to provide a handle (22) that comprises two extending projections (78, 80) pivoted about a common axis (82) for allowing the user of another grip portion to move the handle when is in a deployed position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the handle described by Vickers, as modified by Jackson, with two extending portions, as taught by Auriac, in order to allow the user with another grip portion to move the handle when is in a deployed position.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,441,427 to Vickers in view of US Pat No 6,953,209 to Jackson et al (Jackson) and further in view of US Pat No 4,510,779 to Ahad.
Vickers, as modified by Jackson, fails to disclose the use of an inside handle.

    PNG
    media_image5.png
    521
    900
    media_image5.png
    Greyscale

Ahad teaches that it is well known in the art, when the door is required to be operated from the inside, to provide an inside handle (18) and an outside handle (18) to operate a latch mechanism.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly described by Vickers, as modified by Jackson, with an inside handle, as taught by Ahad, in order to allow the use of the assembly in a door that is configured to be operated from both sides.

Allowable Subject Matter
Claim 7, as interpreted above, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8 and 9 will also be allowed since the claims depend from claim 7.

Response to Arguments
In view of the previous interview, where the applicant clearly discloses the current invention, which was different from the examiner’s interpretation, the first part of the 112 2nd paragraph rejection and drawing objection was withdrawn.
The other part of the 112 2nd paragraph rejection, with respect to the omission of a biasing member, wasn’t clearly discussed in view of the clarification of how the invention works.
That rejection is maintained since the only way that there is a disengaged configuration it with the aid of a biasing element (broadly claiming the spring). Furthermore, there is no illustration and disclosure of a device without the biasing element to create the disengaged configuration. Therefore, that rejection is maintained.
Also, after further review, a new 112 2nd paragraph rejection has been made to claims 7 and 10.
Also, in view of the clarification of how the invention works, a new prior art rejection has been made on the record.
This action, as expressed in the interview, has been made as a non-final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



June 11, 2022